Title: To George Washington from Alexander Hamilton, 9 April 1783
From: Hamilton, Alexander
To: Washington, George


                        
                            Sir
                            Philadelphia April 9th 1783
                        
                        Congress having appointed a committee consisting of Messrs Maddison Osgood, Wilson, Elseworth and myself to
                            consider what arrangements it will be proper to adopt in the different departments with reference to a plan; I am directed
                            by the Committee to address your Excellency on the subject of the military Department.
                        The Committee wish Your Excellency’s sentiments at large on such institutions of every kind, for the interior
                            defence of these states as may be left adapted to their circumstances and conciliate security with oeconomy and with the
                            principles of our governments: In this they will be glad you will take as great latitude as you may think necessary; and
                            will therefore omit entering into any details.
                        The Committee apprehend it to be the intention of Congress to lay down a general plan to be carried into
                            execution as circumstances will permitt; and that in attending to such dispositions as the immediate situation of the
                            Country may require, they are chiefly desirous of establishing good principles, that will have a permanently salutary
                            operation. I have the honor to be Yr Excellency’s Most Obedient servant 
                        
                            Alx. Hamilton
                            Chairman.
                        
                    